     Case 3:20-cv-00616-JAH-AHG Document 9 Filed 05/05/20 PageID.70 Page 1 of 11


1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES BOWELL,                                  Case No.: 3:20-cv-0616-JAH-AHG
     CDCR #H-04180,
12
                                       Plaintiff,   ORDER: (1) GRANTING MOTION
13                                                  TO PROCEED IN FORMA
                         vs.                        PAUPERIS [ECF No. 2]; (2)
14
     E. NGUYEN; J. BURKE; R. ZANG-DO;               DISMISSING COMPLAINT FOR
15   WALTER NAHM; DR. MARTIN; T.                    FAILING TO STATE A CLAIM
     LUU; DR. G. CASIAN; DR. M.                     PURSUANT TO 28 U.S.C. § 1915(e)(2)
16
     SANTOS; S. ROBERTS, M.D.; R.A.                 AND 28 U.S.C. § 1915A(b); AND (3)
17   BARENCHI, M.D.; MARCUS                         DENYING DUPLICATIVE MOTION
     POLLARD; L. SCHOBELOCK; G.F.D.                 TO PROCEED IN FORMA
18
     SOUZA, M.D.,                                   PAUPERIS AS MOOT
19
                                    Defendants.
20
21
22         James Bowell (“Plaintiff”), a state inmate currently incarcerated at the Richard J.
23   Donovan Correctional Facility (“RJD”) located in San Diego, California, and proceeding
24   pro se, has filed a civil rights action pursuant to 42 U.S.C. § 1983. (See Comp., ECF No.
25   1). In addition, Plaintiff has filed two Motions to Proceed In Forma Pauperis (“IFP”)
26   pursuant to 28 U.S.C. § 1915(a). (ECF Nos. 2, 8.)
27   ///
28   ///

                                                                              3:20-cv-0616-JAH-AHG
     Case 3:20-cv-00616-JAH-AHG Document 9 Filed 05/05/20 PageID.71 Page 2 of 11


1    I.    Motion to Proceed IFP
2          All parties instituting any civil action, suit or proceeding in a district court of the
3    United States, except an application for writ of habeas corpus, must pay a filing fee. See
4    28 U.S.C. § 1914(a). An action may proceed despite the plaintiff’s failure to prepay the
5    entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C. § 1915(a). See
6    Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the plaintiff is a
7    prisoner and is granted leave to proceed IFP, he nevertheless remains obligated to pay the
8    entire fee in installments, regardless of whether his action is ultimately dismissed. See 28
9    U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
10         Under 28 U.S.C. § 1915, as amended by the Prison Litigation Reform Act
11   (“PLRA”), a prisoner seeking leave to proceed IFP must also submit a “certified copy of
12   the trust fund account statement (or institutional equivalent) for . . . the six-month period
13   immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2); Andrews v.
14   King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified trust account statement, the
15   Court assesses an initial payment of 20% of (a) the average monthly deposits in the
16   account for the past six months, or (b) the average monthly balance in the account for the
17   past six months, whichever is greater, unless the prisoner has no assets. See 28 U.S.C.
18   § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody of the prisoner then
19   collects subsequent payments, assessed at 20% of the preceding month’s income, in any
20   month in which the prisoner’s account exceeds $10, and forwards them to the Court until
21   the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2).
22         In support of his IFP Motion, Plaintiff has submitted a certified copy of his inmate
23   trust account statement. (ECF No. 4.) Plaintiff’s statement shows that he had no
24   available funds to his credit at the time of filing. See 28 U.S.C. § 1915(b)(4) (providing
25   that “[i]n no event shall a prisoner be prohibited from bringing a civil action or appealing
26   a civil action or criminal judgment for the reason that the prisoner has no assets and no
27   means by which to pay the initial partial filing fee.”); Taylor, 281 F.3d at 850 (finding
28   that 28 U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing dismissal of a prisoner’s

                                                                                 3:20-cv-0616-JAH-AHG
     Case 3:20-cv-00616-JAH-AHG Document 9 Filed 05/05/20 PageID.72 Page 3 of 11


1    IFP case based solely on a “failure to pay . . . due to the lack of funds available to him
2    when payment is ordered.”).
3          Therefore, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 2) and
4    assesses no initial partial filing fee per 28 U.S.C. § 1915(b)(1). However, the entire $350
5    balance of the filing fees due for this case must be collected by the California Department
6    of Corrections and Rehabilitation (“CDCR”) and forwarded to the Clerk of the Court
7    pursuant to the installment payment provisions set forth in 28 U.S.C. § 1915(b)(1).
8    Plaintiff’s duplicative Motion to Proceed IFP (ECF No. 8) is DENIED without prejudice
9    as moot.
10   II.   Screening of Complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
11         A.     Standard of Review
12         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
13   answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
14   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
15   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
16   who are immune. See Williams v. King, 875 F.3d 500, 502 (9th Cir. 2017) (discussing 28
17   U.S.C. § 1915(e)(2)) (citing Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en
18   banc)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C.
19   § 1915A(b)). “The purpose of [screening] is ‘to ensure that the targets of frivolous or
20   malicious suits need not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d
21   903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d
22   680, 681 (7th Cir. 2012)).
23         “The standard for determining whether a plaintiff has failed to state a claim upon
24   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
25   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
26   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
27   Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
28   applied in the context of failure to state a claim under Federal Rule of Civil Procedure

                                                                                3:20-cv-0616-JAH-AHG
     Case 3:20-cv-00616-JAH-AHG Document 9 Filed 05/05/20 PageID.73 Page 4 of 11


1    12(b)(6)”). Federal Rules of Civil Procedure 8 and 12(b)(6) require a complaint to
2    “contain sufficient factual matter, accepted as true, to state a claim to relief that is
3    plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation
4    marks omitted).
5           Detailed factual allegations are not required, but “[t]hreadbare recitals of the
6    elements of a cause of action, supported by mere conclusory statements, do not suffice.”
7    Id. “Determining whether a complaint states a plausible claim for relief [is] ... a context-
8    specific task that requires the reviewing court to draw on its judicial experience and
9    common sense.” Id. The “mere possibility of misconduct” or “unadorned, the defendant-
10   unlawfully-harmed me accusation[s]” fall short of meeting this plausibility standard. Id.;
11   see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
12          B.      Plaintiff’s Allegations 1
13          On September 17, 2016, Defendant Walter Nahm, a dermatologist, “performed a
14   Mohs surgery [on Plaintiff] by removing a time piece of skin the size of a dime.”
15   (Compl. at 4.) Dr. Nahm “wanted to use a glue stitch that would leave a hole” but
16   Plaintiff “told Dr. Nahm to just stitch it up.” (Id.) Plaintiff claims that “in a fit of rage
17   Nahm pulled out his scalpel very fast, slashing [Plaintiff’s] left shoulder.” (Id.) Plaintiff
18   alleges Nahm told Correctional Officers Davis and Martinez that Plaintiff was “ready to
19   go” despite having an “open wound” and “no stitches.” (Id.) Plaintiff claims that he
20   “calmly in a humble tone psychologically brought [Nahm’s] mind under logical control
21   as Nahm decided” to suture the cut. (Id.) Plaintiff also claims that Nahm treated a sty on
22   his eye with liquid nitrogen. (See id.)
23   ///
24   ///
25
26
27
     1
      The Court will refer to the page numbers as they are imprinted by the court’s electronic case filing
28   system.

                                                                                          3:20-cv-0616-JAH-AHG
     Case 3:20-cv-00616-JAH-AHG Document 9 Filed 05/05/20 PageID.74 Page 5 of 11


1           On May 17, 2019, Plaintiff alleges that as a “form of retaliation,” Nahm’s
2    assistants “performed a biopsy on three locations on [Plaintiff’s] left arm/shoulder and
3    right lower eyelid.” (Id. at 5.) Plaintiff claims they injected a chemical into his eyelid
4    “gouging out a tiny hole” which “just gets bigger, infected,” and “swollen.” (Id.)
5           Plaintiff alleges he sought medical assistance for his “open wound” for
6    “approximately one year with no help, rotating prison doctors attempting to force [him]
7    back to [Nahm] for another Mohs surgery.” (Id. at 6.) Plaintiff claims that he was seen
8    by Defendant Nguyen on January 7, 2020, Defendant Burke on July 12, 2019, Defendant
9    Zang-Do on August 19, 2019, Defendant Martin on August 19, 2019, Defendant Luu on
10   October 23, 2019, Defendant Casian on November 25, 2019, and Defendant Santos on
11   February 25, 2020. (See id.) Plaintiff also alleges Defendant Pollard, RJD Warden,
12   personally “view[ed] [Plaintiff’s] right lower eyelid” on January 23, 2020. (Id.)
13          Plaintiff seeks injunctive relief, $5,000,000 in compensatory damages,
14   $40,000,000 in punitive damages, and for “each Defendant listed to be held accountable.”
15   (Id. at 8.)
16          C.     42 U.S.C. § 1983
17          Section 1983 is a “vehicle by which plaintiffs can bring federal constitutional and
18   statutory challenges to actions by state and local officials.” Anderson v. Warner, 451 F.3d
19   1063, 1067 (9th Cir. 2006). To state a claim under 42 U.S.C. § 1983, a plaintiff must
20   allege two essential elements: (1) that a right secured by the Constitution or laws of the
21   United States was violated, and (2) that the alleged violation was committed by a person
22   acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye,
23   789 F.3d 1030, 1035-36 (9th Cir. 2015).
24          D.     Rule 8
25          As an initial matter, the Court finds that Plaintiff’s Complaint fails to comply with
26   Rule 8. Rule 8 of the Federal Rules of Civil Procedure provides that in order to state a
27   claim for relief in a pleading it must contain “a short and plain statement of the grounds
28   for the court’s jurisdiction” and “a short and plain statement of the claim showing that the

                                                                                3:20-cv-0616-JAH-AHG
     Case 3:20-cv-00616-JAH-AHG Document 9 Filed 05/05/20 PageID.75 Page 6 of 11


1    pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(1) & (2). See McHenry v. Renne, 84 F.3d
2    1172, 1178–80 (9th Cir. 1996) (upholding Rule 8(a) dismissal of complaint that was
3    “argumentative, prolix, replete with redundancy, and largely irrelevant”); Cafasso,
4    United States ex rel. v. General Dynamics C4 Systems, Inc., 637 F.3d 1047, 1059 (9th
5    Cir. 2011) (citing cases upholding Rule 8 dismissals where pleadings were “verbose,”
6    “confusing,” “distracting, ambiguous, and unintelligible,” “highly repetitious,” and
7    comprised of “incomprehensible rambling,” while noting that “[o]ur district courts are
8    busy enough without having to penetrate a tome approaching the magnitude of War and
9    Peace to discern a plaintiff’s claims and allegations.”).
10         E.     Eighth Amendment claims
11         Here, Plaintiff alleges Defendant Nahm “slash[ed] [his] left shoulder” during a
12   dermatology procedure but later “Nahm decided to stitch” the cut that was made.
13   (Compl. at 4.) Plaintiff also claims that Nahm’s assistant “sprayed” his sty on his eyelid
14   with “liquid nitrogen” which he claims was “used maliciously with gross negligence.”
15   (Id.) Plaintiff also claims that Nahm’s assistants performed a “biopsy on three locations”
16   which caused his eyelid to become “infected” and “swollen.” (Id. at 5.)
17         Prison officials are liable only if they are deliberately indifferent to the prisoner’s
18   serious medical needs. Estelle v. Gamble, 429 U.S. 97, 105-06 (1976). Here, it is not
19   necessarily clear whether Plaintiff has alleged enough facts to demonstrate that he had a
20   serious medical need. See McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1991)
21   (defining a “serious medical need” as one which the “failure to treat ... could result in
22   further significant injury or the ‘unnecessary and wanton infliction of pain.’”), overruled
23   on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc)
24   (citing Estelle, 429 U.S. at 104); Iqbal, 556 U.S. at 678 (“[A] complaint must contain
25   sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
26   face.’”) (quoting Twombly, 550 U.S. at 570). The “existence of an injury that a
27   reasonable doctor or patient would find important and worthy of comment or treatment;
28   the presence of a medical condition that significantly affects an individual’s daily

                                                                                   3:20-cv-0616-JAH-AHG
     Case 3:20-cv-00616-JAH-AHG Document 9 Filed 05/05/20 PageID.76 Page 7 of 11


1    activities; or the existence of chronic and substantial pain are examples of indications that
2    a prisoner has a ‘serious’ need for medical treatment.” McGuckin, 974 F.3d at 1059-60.
3           However, even assuming Plaintiff’s medical issues were “objectively serious”
4    medical conditions, nothing in his Complaint supports a “reasonable inference that [any
5    individual] defendant” acted with deliberate indifference to his plight. Iqbal, 556 U.S. at
6    678. “In order to show deliberate indifference, an inmate must allege sufficient facts to
7    indicate that prison officials acted with a culpable state of mind.” Wilson v. Seiter, 501
8    U.S. 294, 302 (1991).
9           In his Complaint, Plaintiff claims the “slashing of [his] left shoulder” by Nahm
10   was “medical malpractice gross negligence.” (Compl. at 4.) However, despite Plaintiff’s
11   claims that Nahm “slashed” his shoulder, he also indicates that Nahm treated this cut.
12   (See id.) Plaintiff also appears to claim, although it is not entirely clear, that various
13   doctors at RJD committed “gross negligent medical malpractice.” (Id. at 6.) However,
14   he does not provide any specific factual allegations as to what any of these individual
15   RJD doctors did or did not do. Plaintiff appears to suggest that he believes the RJD
16   doctors should have referred him to an “eyelid specialist” as opposed to a dermatologist.
17   (Id. at 6.)
18          Deliberate indifference to medical needs must be substantial; inadequate treatment
19   due to malpractice, or even gross negligence, does not amount to a constitutional
20   violation. Estelle, 429 U.S. at 106; Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir.
21   2004) (“Deliberate indifference is a high legal standard.”) (citing Hallett v. Morgan, 296
22   F.3d 732, 1204 (9th Cir. 2002); Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir.
23   1990)).
24          To the extent Plaintiff alleges the Defendants acted negligently and disagreed with
25   Plaintiff’s opinion as to the course of treatment, a § 1983 claim cannot sound merely in
26   negligence or substandard medical care. Farmer v. Brennan, 511 U.S. 825, 835 (1994)
27   (holding that a mere negligent failure to protect an inmate from harm is not actionable
28   under § 1983); Toguchi, 391 F.3d at 1057 (“Mere negligence in diagnosing or treating a

                                                                                 3:20-cv-0616-JAH-AHG
     Case 3:20-cv-00616-JAH-AHG Document 9 Filed 05/05/20 PageID.77 Page 8 of 11


1    medical condition, without more, does not violate a prisoner’s Eighth Amendment
2    rights.”), quoting McGuckin, 974 F.2d at 1059. “Deliberate indifference,” on the other
3    hand, “is a high legal standard,” and claims of medical malpractice, negligence or a
4    difference of opinion concerning the course of treatment are insufficient to establish a
5    constitutional deprivation. Toguchi, 391 F.3d at 1060.
6          Plaintiff has merely alleged Defendants committed medical malpractice and had a
7    difference of opinion regarding his need for medical care. However, he has not alleged,
8    or provided any specific factual allegations, that any of the named Defendants acted with
9    deliberate indifference to his plight by “knowing of and disregarding an excessive risk to
10   his health and safety.”. Farmer, 511 U.S. at 837; Iqbal, 556 U.S. at 678.
11         In addition, once again, Plaintiff does not actually set forth any specific factual
12   allegations that Defendant Pollard actually knew of, yet disregarded any serious medical
13   need. See Gibson v. Cnty. of Washoe, Nev., 290 F.3d 1175, 1193 (9th Cir. 2002)
14   (“[D]eliberate indifference requires the defendant to be subjectively aware that serious
15   harm is likely to result from a failure to provide medical care.”). Plaintiff does not state
16   any factual allegations that Warden Pollard played any role in his medical care.
17         Accordingly, the Court finds that Plaintiff has failed to state an Eighth Amendment
18   medical deliberate indifference claim against any of the named Defendants.
19         F.     Grievance processing
20         Plaintiff seeks to hold Defendant Schobelock liable for “rejecting almost all of
21   [his] Health Care Appeals calling into question her credentials.” (Compl. at 3.) The
22   Court finds Plaintiff’s Complaint fails to state a claim as to Schobelock because an
23   official’s allegedly improper processing of a prisoner’s grievances or appeals, without
24   more, does not serve as a sufficient basis for section 1983 liability. Ramirez v. Galaza,
25   334 F.3d 850, 860 (9th Cir. 2003) (prisoners do not have a “separate constitutional
26   entitlement to a specific prison grievance procedure.”) (citation omitted); Mann v. Adams,
27   855 F.2d 639, 640 (9th Cir. 1988) (due process not violated simply because defendant
28   fails properly to process grievances submitted for consideration); see also Todd v.

                                                                                3:20-cv-0616-JAH-AHG
     Case 3:20-cv-00616-JAH-AHG Document 9 Filed 05/05/20 PageID.78 Page 9 of 11


1    California Department of Corrections and Rehabilitation, 615 Fed. Appx. 415, 415 (9th
2    Cir. 2015) (district court properly dismissed claim based on improper “processing and
3    handling of […] prison grievances,” since prisoners have no “constitutional entitlement to
4    a specific prison grievance procedure”) (citing Ramirez, 334 F.3d at 860) (quotation
5    marks omitted); Shallowhorn v. Molina, 572 Fed. Appx. 545, 547 (9th Cir. 2014) (district
6    court properly dismissed § 1983 claims against defendants who “were only involved in
7    the appeals process”) (citing Ramirez, 334 F.3d at 860); Daniels v. Aguilera, No. 2:16-
8    CV-00996-JAM-CKD P, 2018 WL 558658, at *1 (E.D. Cal. Jan. 24, 2018), report and
9    recommendation adopted sub nom. Daniels v. Aguillera, No. 2:16-CV-00996-JAM-CKD
10   P, 2018 WL 1763311 (E.D. Cal. Apr. 12, 2018) (“Because there is no right to any
11   particular grievance process, it is impossible for due process to have been violated by
12   ignoring or failing to properly process prison grievances.”). Simply “‘[r]uling against a
13   prisoner on an administrative complaint does not cause or contribute to the violation.’”
14   Ellington v. Clark, 2010 WL 3001427, at *2 (E.D. Cal. Jul. 29, 2010) (quoting George v.
15   Smith, 507 F.3d 605, 609 (7th Cir. 2007)).
16         For these reasons, the Court finds Plaintiff’s claim that Schobelock denied his
17   grievances is insufficient to state any plausible claim upon which § 1983 relief may be
18   granted. See Iqbal, 556 U.S. at 678-79 (citations omitted); Valdivia v. Tampkins, No.
19   EDCV 16-1975 JFW (JC), 2016 WL 7378887, at *6 (C.D. Cal. Dec. 19, 2016) (sua
20   sponte dismissing claims predicated upon the alleged improper processing of inmate
21   grievances); 28 U.S.C. §§ 1915(e)(2)(b)(ii), 1915A(b)(1); Watison, 668 F.3d at 1112;
22   Wilhelm, 680 F.3d at 1121.
23         G.     Leave to Amend
24         Thus, for all these reasons, the Court finds Plaintiff’s Complaint fails to state any
25   § 1983 claim upon which relief can be granted, and that it must be dismissed sua sponte
26   and in its entirety pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1). See
27   Watison, 668 F.3d at 1112; Wilhelm, 680 F.3d at 1121. Because Plaintiff is proceeding
28   pro se, however, the Court having now provided him with “notice of the deficiencies in

                                                                               3:20-cv-0616-JAH-AHG
     Case 3:20-cv-00616-JAH-AHG Document 9 Filed 05/05/20 PageID.79 Page 10 of 11


1    his complaint,” will also grant him an opportunity to fix them. See Akhtar v. Mesa, 698
2    F.3d 1202, 1212 (9th Cir. 2012) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir.
3    1992)).
4    III.   Conclusion and Orders
5           For the reasons explained, the Court:
6           1.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
7    (ECF No. 2);
8           2.    DIRECTS the Secretary of the CDCR, or his designee, to collect from
9    Plaintiff’s prison trust account the $350 filing fee owed in this case by garnishing
10   monthly payments from his account in an amount equal to twenty percent (20%) of the
11   preceding month’s income and forwarding those payments to the Clerk of the Court each
12   time the amount in the account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL
13   PAYMENTS MUST BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER
14   ASSIGNED TO THIS ACTION;
15          3.    DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph
16   Diaz, Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001;
17          4.    DENIES Plaintiff’s duplicative Motion to Proceed IFP (ECF No. 8), without
18   prejudice as moot;
19          5.    DISMISSES Plaintiff’s Complaint for failing to state a claim upon which
20   relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b) and
21   GRANTS him forty-five (45) days leave from the date of this Order in which to file an
22   Amended Complaint which cures all the deficiencies of pleading noted. Plaintiff’s
23   Amended Complaint must be complete by itself without reference to his original
24   pleading. Defendants not named and any claim not re-alleged in his Amended Complaint
25   will be considered waived. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard
26   Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading
27   supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012)
28   (noting that claims dismissed with leave to amend which are not re-alleged in an

                                                                               3:20-cv-0616-JAH-AHG
     Case 3:20-cv-00616-JAH-AHG Document 9 Filed 05/05/20 PageID.80 Page 11 of 11


1    amended pleading may be “considered waived if not repled.”).
2          If Plaintiff fails to file an Amended Complaint within the time provided, the Court
3    will enter a final Order dismissing this civil action based both on Plaintiff’s failure to
4    state a claim upon which relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)
5    and 1915A(b), and his failure to prosecute in compliance with a court order requiring
6    amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does
7    not take advantage of the opportunity to fix his complaint, a district court may convert the
8    dismissal of the complaint into dismissal of the entire action.”).
9          6.     The Clerk of Court is directed to mail a court approved form civil rights
10   complaint to Plaintiff.
11         IT IS SO ORDERED.
12
13   Dated: May 5, 2020
14                                                Hon. John A. Houston
                                                  United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                 3:20-cv-0616-JAH-AHG
